                                                                                                                E-FILED
                                                                                    Wednesday, 17 July, 2019 01:04:46 PM
                                                                                           Clerk, U.S. District Court, ILCD

                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS
                                          PEORIA DIVISION

BRADLEY D. DEARBORN,
    Petitioner,
                                                                 Case No. 18-cv-1465
v.                                                               Criminal Case No. 12-cr-10017
UNITED STATES OF AMERICA,
     Respondent.


                                MEMORANDUM OPINION AND ORDER

           This matter is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255 (D. 1 1), Motion for Leave to Conduct Discovery (D. 3), and

Motion for Summary Judgment (D. 11). For the reasons stated below, Petitioner’s Motions are

DENIED.

                                                  BACKGROUND

           In 2011, the Macomb Police Department and McDonough County Sheriff’s Department

began investigating suspected sales of illegal narcotics by Petitioner at an apartment on West

Calhoun Street in Macomb, Illinois. On November 17, 2011, and December 13, 2011, officers

carried out two controlled buys from Petitioner at the apartment. On December 19, 2011, officers

executed a search warrant (Cr. D. 18-1 at 4 2) upon Petitioner and the property, seizing sixty grams

of crack cocaine and $360 in marked bills. During the search, officers apprehended Petitioner,

who admitted to being involved in criminal narcotics activity. (Cr. D. 1 at 5). On January 3, 2012,

a warrant for Petitioner’s arrest was executed. (Cr. D. 9).




1
    Citations to the docket in this case are abbreviated “D. __.”
2
    Citations to the underlying criminal case docket, 12-cr-10017, are abbreviated “Cr. D. __.”
                                   PROCEDURAL HISTORY

       On January 19, 2012, Petitioner was indicted on four counts: conspiracy to distribute crack

cocaine in violation of 21 U.S.C. § 841(a)(1), possession of cocaine base with intent to distribute

in violation of 21 U.S.C. § 841(b)(1)(A), and two counts of distribution of cocaine base in violation

of 21 U.S.C. § 841(b)(1)(C). (D. 4). Petitioner entered a plea of not guilty and was appointed

counsel. Prior to trial, Petitioner moved to quash the search warrant, arguing that the confidential

informants were not sufficiently reliable to establish probable cause. (Cr. D. 18 at 3-4). Petitioner

also requested an evidentiary hearing under Franks v. Delaware, 438 U.S. 154 (1978), to determine

whether the affiant made intentional or recklessly misleading omissions that would jeopardize the

probable cause finding. (Cr. D. 18 at 4).

       On September 23, 2013, the Court denied Petitioner’s motion to suppress and his request

for a Franks hearing, finding that the controlled buys described in the complaint for the search

warrant adequately supported the informants’ reliability. (Cr. D. 67 at 22-23). After the motion

to suppress was denied, Petitioner changed his plea to guilty but reserved his right to appeal the

denial of his motion. (Cr. D. 41). The prosecution dismissed the counts for conspiracy and

possession with intent to distribute, and the Court sentenced Petitioner to 172 months in prison

followed by six years of supervised release. (Cr. D. 49).

       After his conviction, Petitioner urged his appellate attorney to appeal the denial of his

motion to suppress. After researching the issue and discussing it with Petitioner, counsel advised

him that it was her professional duty not to bring a claim that she and the Court would consider

frivolous. (D. 9-3, 9-4, 9-5). Instead, she challenged the conditions of Petitioner’s supervised

release in light of the Seventh Circuit’s findings in United States v. Thompson, 777 F.3d 368

(7th Cir. 2015). The prosecution agreed with her challenge, and the Court of Appeals granted the



                                                 2
remand for resentencing, but Petitioner did not appeal any other issues. United States v. Dearborn,

No. 14-3032, 2015 U.S. App. LEXIS 23316 (7th Cir. Feb. 24, 2015).

       Petitioner then appealed his resentencing, insisting that the Court should have granted his

prior request for a Franks hearing. (Cr. D. 143-1). The Seventh Circuit rejected this argument,

ruling that: (i) Petitioner failed to request a Franks hearing during resentencing; (ii) Petitioner

waived the issue by not raising it during his first appeal; (iii) Petitioner’s appeal challenged his

guilt, not his sentencing; and (iv) Petitioner’s request was outside the scope of the district court’s

mandate at resentencing. (Cr. D. 143-1 at 5). The Court of Appeals further ruled that even if

Petitioner had requested a Franks hearing, he failed to demonstrate that such a hearing was

necessary. (Cr. D. 143-1 at 6).

       On December 31, 2018, Petitioner filed the instant Motion under 28 U.S.C. § 2255 (D. 1),

alleging four grounds of ineffective assistance of counsel, and a Motion for Leave to Conduct

Discovery (D. 3). On March 7, 2019, the Government filed its Response (D. 9), and on March 28,

2019, Petitioner filed his Reply (D. 10). Simultaneously, Petitioner filed a Motion for Summary

Judgment (D. 11) and an affidavit in support of his § 2255 Motion (D. 12). On April 17, 2019, the

Government filed its Response to Petitioner’s Motions for Discovery and for Summary Judgment

(D. 13), and on May 10, 2019, Petitioner filed his Reply (D. 14). This Order follows.

                                      LEGAL STANDARD

       Motion to Vacate, Set Aside, or Correct Sentence

       A prisoner may file a § 2255 motion if his sentence “was imposed in violation of the

Constitution or laws of the United States.” 28 U.S.C. § 2255(a) (2008). Ordinarily, a movant may

not raise issues he waived on direct appeal unless there has been a change of circumstances in fact

or law. Olmstead v. United States, 55 F.3d 316, 319-20 (7th Cir. 1995). Ineffective assistance



                                                  3
claims are not subject to this procedural default. Massaro v. United States, 538 U.S. 500, 503-04

(2003).

          A motion under 28 U.S.C. § 2255 “is confined to correcting errors that vitiate the

sentencing court’s jurisdiction or are otherwise of constitutional magnitude.” Guinan v. United

States, 6 F.3d 468, 470 (7th Cir. 1993) (internal citation omitted), abrogated on other grounds by

Massaro, 538 U.S. 500. As such, it cannot act as a substitute for direct appeal. Varela v. United

States, 481 F.3d 932, 935 (7th Cir. 2007). It is an “extraordinary remedy,” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007), available “only in extraordinary situations,” Blake v.

United States, 723 F.3d 870, 878-79 (7th Cir. 2013). In evaluating a § 2255 motion, “[t]he district

court must review the record and draw all reasonable inferences in favor of the government.”

Messinger v. United States, 872 F.2d 217, 219 (7th Cir. 1989). When an order is issued on the

record, an evidentiary hearing is not required. Hutchings v. United States, 618 F.3d 693, 699-700

(7th Cir. 2010).

          Ineffective Assistance of Counsel

          To demonstrate ineffective assistance of counsel, Petitioner must show (i) deficient

performance by counsel, and (ii) prejudice because of the deficient performance. Strickland v.

Washington, 466 U.S. 668, 687-91 (1984). Deficient performance is representation that “[falls]

below an objective standard of reasonableness.” Id. at 688. There is a strong presumption that

counsel’s performance falls within the range of reasonable professional assistance. Id. at 694.

Prejudice occurs when there is a reasonable probability that, but for counsel’s deficient conduct,

the outcome of the proceeding would have been different. Id. at 695. Together, the two

requirements under Strickland pose a high bar and a heavy burden for the petitioner to overcome,

made only higher by the extraordinary nature of § 2255 remedies. Harrington v. Richter,



                                                4
562 U.S. 86, 105 (2011). Failure to show either deficient performance or prejudice on a claim of

ineffective assistance of counsel will result in its denial. Ebbole v. United States, 8 F.3d 530, 533

(7th Cir. 1993). Where expedient, this Court may dismiss a claim based solely on one prong of

the test. Strickland, 466 U.S. at 697.

                                            DISCUSSION

        Petitioner’s Motion to Vacate, Correct, or Set Aside Sentence

        Petitioner asserts four grounds for relief under the umbrella of ineffective assistance of

counsel: (i) failure to present evidence at his suppression hearing; (ii) failure to challenge his career

offender status; (iii) failure to appeal the denial of his motion to suppress; and (iv) failure to

challenge his sentencing enhancement. (D. 2).

        I.      Failure to Present Evidence at Suppression Hearing

        Petitioner alleges that counsel failed to investigate and produce at least five pieces of

material evidence at his suppression hearing. (D. 2 at 7-14). For his claim to proceed, Petitioner

must demonstrate a reasonable probability that introducing the evidence would have influenced

the outcome of the suppression proceedings. Strickland, 466 U.S. at 690. Here, three pieces of

evidence Petitioner contends were improperly omitted were statements given at his sentencing

hearing — almost a year after his suppression hearing. (Cr. D. 40, 69, 70). The fourth piece of

evidence was a state court ruling on the credibility of the investigating officer who petitioned the

state circuit court for the December 19, 2011, search warrant. The state court ruling involved an

unrelated matter and was not issued until December 4, 2015. (D. 2-1 at 20). None of the four

pieces of evidence existed at the time of hearing on Petitioner’s motion to suppress. The

Government argues, and the Court agrees, that “[b]arring precognitive ability, [counsel] would not




                                                   5
have been able to challenge” this non-existent evidence. (D. 9 at 13). The Court finds that counsel

was not ineffective for failing to produce evidence that did not yet exist.

       Petitioner next argues that counsel should have challenged his arrest warrant because the

confidential informants to whom he sold crack as part of the controlled buys were on parole.

(D. 2 at 11). The Court addressed this argument in its previous ruling on Petitioner’s motion to

suppress, finding that a parolee is the type of person law enforcement “typically deal[s] with as a

[confidential source].” (D. 67 at 22). The Court found them credible because both made controlled

buys. Id. at 23. In short, the issue of the informants’ parole status was irrelevant because the Court

found probable cause for Petitioner’s arrest on other suitable grounds. As such, there is not a

reasonable probability that challenging the informants’ parole status would have altered the

outcome of the proceeding.

       Even if there were prejudice, the record suggests that counsel advocated for Petitioner at a

level above which is objectively reasonable. For example, counsel attempted to contact the

informants’ parole agent. (D. 9-2 at 3). Counsel also argued that payments to the informants, their

prior drug convictions, their preferential treatment for cooperation, the poor quality of the audio

recording of the controlled buy, and the suggestibility of the photo lineup were omissions that

justified suppressing evidence. (Cr. D. 18 at 5). Finally, counsel protested that the prosecution

had not provided the state court with the informants’ criminal history when it applied for the search

warrant. (Id. at 2). The Court finds that counsel’s performance did not fall below an objective

standard of reasonableness.

       II.     Failure to Challenge Career Offender Designation

       Petitioner next alleges ineffective assistance of counsel for failure to challenge his prior

offenses at sentencing and resentencing. (D. 1 at 7-8). For his claim to succeed, Petitioner must



                                                  6
demonstrate a reasonable probability that if counsel had challenged his status as a career offender,

the result of his sentencing proceedings would have been different. Counsel’s judgment is made

more reasonable to the extent that it is “substantially influenced by the defendant’s own statements

or actions.” United States v. Olson, 846 F.2d 1103, 1109 (7th Cir. 1988). Prior to sentencing, the

Court repeatedly made clear to Petitioner that his status as a career offender was not being

challenged, and Petitioner, without objection, acknowledged multiple times that he understood and

agreed not to challenge the designation. (Cr. D. 70 at 135-142). Petitioner does not raise any

evidence that would warrant raising such an objection now. (Cr. D. 68 at 3). The two Cook County

felonies cited in the Presentence Investigation Report – No. 95C66053501 (attempted first degree

murder plus aggravated discharge of a firearm) and No. 05C66124501 (manufacture or delivery

of a controlled substance) – are not contradicted. (Cr. D. 38 at 7-10). Without any evidence to

challenge his prior convictions, Petitioner has not shown a reasonable probability that challenging

his prior offenses would have affected the outcome of the hearing. His statements and actions at

trial affirming his criminal history support counsel’s decision not to challenge these offenses. See

Olson, 846 F.2d 1103. Accordingly, the Court finds Petitioner has failed to prove that counsel’s

performance was either unreasonable or prejudicial.

       Similarly, Petitioner argues that if counsel had challenged an offense in the Revised

Presentence Investigation Report at his resentencing, his sentence would not have been enhanced

pursuant to § 4B1.1 of the United States Sentencing Guidelines. (D. 2 at 27). The Court had

already found Petitioner to be a career offender at his initial sentencing proceedings, where, as

noted, Petitioner repeatedly acknowledged his guilt for prior qualifying offenses. (Cr. D. 70 at

96). Before resentencing, the Court advised Petitioner that objections resolved at the initial

sentencing hearing—such as those regarding his career offender designation—would not be



                                                 7
revisited. (Cr. D. 136 at 8). On three separate occasions during a status hearing held before

resentencing, the Court invited Petitioner to raise new objections if he believed new evidence

would warrant it, and each time Petitioner chose not to do so. Id. at 11, 12, 13. As counsel puts

it, choosing not to challenge the prior convictions without new evidence “was simply following

the Court’s ruling” that issues already resolved at sentencing would not be relitigated during

resentencing. (D. 9-1 at 2). Petitioner’s own statements affirming his criminal history multiple

times in open court again support counsel’s decision not to challenge his career offender

designation. The Court finds that renewing a challenge to Petitioner’s career offender designation

at resentencing would not have affected the outcome of the proceedings, and counsel’s refraining

from doing so does not fall below an objective standard of reasonableness.

       III.    Failure to Appeal Denial of Motion to Suppress

       Petitioner requested that his attorney appeal the denial of his motion to suppress. She did

not, presumptively waiving that issue on appeal. Petitioner alleges that counsel’s choice to waive

his right to appeal is grounds for ineffective assistance of counsel. (D. 1 at 5). To succeed on this

claim, Petitioner must overcome “the presumption that, under the circumstances, the challenged

action ‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689 (internal citation

omitted). The Court finds that counsel undertook diligent measures to assess the merits of the

proposed appeal: She discussed it with Petitioner’s trial attorney, researched the relevant law, and

discussed it again with another Criminal Justice Act (CJA) panel attorney. Ultimately, she

reasoned that two controlled buys, officer observations, photo identification, and an audio

recording of a controlled buy were more than enough to support the circuit court’s finding of

probable cause. She informed Petitioner that his challenge was without merit and cited a duty not

to raise frivolous issues on appeal. (D. 9-3, 9-4, 9-5). Counsel also pointed out that even if



                                                 8
Petitioner won the motion to suppress, he could lose his plea deal on remand and there would be

substantial evidence to convict him at trial. (D. 9-4, 9-5 at 2). The Court also finds that counsel’s

decision not to appeal the denial of the motion to suppress was reasonable in light of the

unlikelihood of success on the merits and the potentially disastrous results for her client on remand.

Her choice was part of a valid legal strategy well within the ambit of an objective standard of

reasonableness. There is no apparent probability that appealing the motion to suppress would have

altered the outcome of the proceedings in Petitioner’s favor.

        IV.     Failure to Cite Joint Sentencing Provisions at Resentencing

        Petitioner also alleges ineffective assistance of counsel for failure to invoke Amendment

790 to §1B1.3(a)(1)(B) of the United States Sentencing Guidelines. (D. 2 at 28). Amendment 790

made certain revisions to the sentencing guidelines applicable “to clarify the use of relevant

conduct in offenses involving multiple participants.”         U.S. SENTENCING GUIDELINES

MANUAL § 1B1.3(a)(1)(B) (2018). Amendment 790 became effective in 2015, after Petitioner’s

initial sentencing hearing in 2014. Because it would not have been possible to raise the joint

conduct challenge at his initial sentencing, failing to do so did not waive the right to raise it at

resentencing. The Court found Petitioner individually responsible for transporting 315 grams of

cocaine from Chicago to Macomb. (Cr. D. 144 at 41). Therefore, a subsection of the U.S.

Sentencing Guidelines that deals with joint criminal activity is irrelevant. The crimes of conviction

involve Petitioner’s conduct alone, not joint conduct. The Court finds that counsel’s performance

was not unreasonable in failing to press an issue of law which counsel knew had no relevance to

his client’s case. (D. 9-1 at 2).




                                                  9
       Petitioner’s Motion for Leave to Conduct Discovery

       Rules 6(a) and 6(b) of the Rules Governing Section 2255 Proceedings, require leave of the

court to conduct discovery. Under the Rules, the moving party “must provide reasons” for

discovery, and the judge must find “good cause.” Good cause cannot exist where the facts alleged

by the moving party do not provide a basis for relief. Matta-Ballesteros v. Henman, 896 F.2d 255,

259 (7th Cir. 1990).

       In his Motion for Leave to Conduct Discovery, Petitioner requests documents authorizing

the informant to conduct a controlled buy. (D. 3). Petitioner argues that probable cause was

lacking from the search warrant because the confidential informants did not have permission from

Probation to conduct the controlled buys. (D. 2 at 10-12, 22). The Court, however, ruled that the

controlled buys, and other indicia of reliability, were enough to support the probable cause finding

independent of the parole status of the informants. See supra, pp. 5-7. The facts alleged by

Petitioner, even if proven through discovery, provide no basis for relief. The Court therefore finds

no good cause for discovery on the issue of permission from Probation to carry out a buy.

       Petitioner also requests a copy of the indictment in his criminal case. (D. 3.) Petitioner

had access to all pleadings and documents during the pendency of his case. If Petitioner wants a

copy of the indictment now, he may seek it from former defense counsel. Petitioner fails to state

why the Government should be compelled to produce a document that is equally within his power

to obtain. The instant Motion is DENIED.

       Petitioner’s Motion for Summary Judgment

       Responses to Petitioner’s Motion for Leave to Conduct Discovery were due on January 14,

2019. (D. 3). The Government did not file its response until April 17, 2019, over three months

after the deadline. (D. 13). The Federal Rules of Civil Procedure may apply to § 2255 motions



                                                10
through Rule 12 of the Rules Governing Section 2255 Proceedings. Petitioner, citing Rules 8(b)(6)

and 56(c) of the Federal Rules of Civil Procedure, now moves for summary judgment to enforce

his discovery request. Petitioner’s Motion for Leave to Conduct Discovery has already been

denied for lack of good cause. There is no legal claim for which the Court can grant summary

judgment under 56(c). Petitioner also contends that under Rule 8(b)(6), the Government’s failure

to file a timely reply means it has agreed to provide the requested documents. (D. 11 at 2). To

“admit” for the purposes of Rule 8, however, means only to stipulate that an allegation made by

the pleading party is accurate. It does not mean that the Government agrees to comply with the

discovery motion. See Fed. R. Civ. P. 8(b). Accordingly, Petitioner’s Motion for Summary

Judgment is DENIED.

       Denial of Certificate of Appealability

       Under Rule 11(a) of the Rules Governing § 2255 Proceedings, the Court “must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant.” Petitioner

is only entitled to a certificate of appealability if he can make a substantial showing of the denial

of a constitutional right. Evans v. Circuit Court of Cook County, 569 F.3d 665, 667 (7th Cir. 2009).

To meet this standard, Petitioner must demonstrate that a reasonable jurist would find the Court’s

assessment of his claims debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000). The

Court finds that Petitioner has not made a substantial showing that reasonable jurists would differ

in their assessment of the merits of his claim. His claims of ineffective assistance of counsel fail

to satisfy the deficient performance prong or the prejudice prong of the Strickland test. Because

Petitioner has not made a substantial showing of the denial of a constitutional right, the Court

declines to issue a certificate of appealability.




                                                    11
                                         CONCLUSION

       None of the arguments in Petitioner’s § 2255 motion pass the Strickland test. Counsels’

performance at each stage of the litigation fell comfortably within “the wide range of reasonable

professional assistance” required by law.      Trial counsel made appropriate investigations to

challenge the search warrant based on the information available to him at that time. Counsel

presented several reasonable arguments to discredit the informants in his motion to suppress.

Petitioner himself conceded that his criminal history as presented in the Presentence Investigation

Report was accurate, and counsel had no other grounds to challenge the prior convictions.

       On appeal, Petitioner did not challenge the denial of the motion to suppress. Appellate

counsel made a reasonable professional judgment that doing so might have exposed Petitioner to

a more severe sentence. Because Petitioner brought no new evidence or argumentation to light

that would warrant further challenges to his criminal history, counsel’s decision at resentencing to

limit his arguments to other sentencing factors was reasonable.

       For the reasons stated herein, Petitioner’s [1] Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255, [3] Motion for Leave to Conduct Discovery, and [11] Motion

for Summary Judgment are DENIED. The Court declines to issue a certificate of appealability.

This matter is now TERMINATED.



Entered on July 17, 2019.                            /s/ Michael M. Mihm
                                                     Michael M. Mihm
                                                     United States District Judge




                                                12
